THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BELKYS XIOMARA ACOSTA,

Plaintiff, :

V. : 3:18-CV-2136
(JUDGE MARIANI)

ANDREW SAUL,'
Commissioner of Social Security,

Defendant.

ORDER

AND NOW, THIS AQ 1 DAY OF DECEMBER, 2019, upon review of
Magistrate Judge Mehalchick’s Report & Recommendation (“R&R”) (Doc. 15) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 15) is ADOPTED for the reasons discussed therein.
2. Plaintiffs Appeal is DENIED.
3. The Commissioner of Social Security's decision is AFFIRMED.

4. The Clerk of Court is directed to CLOSE this case.

 

 

Robert D. Mariani
United States District Judge

 

1 Pursuant to Federal Rule of Civil Procedure 25(d), the Court has replaced former Acting
Commissioner of Social Security, and named Defendant, Nancy Berryhill, with Andrew Saul, the current
Commissioner of Social Security.
